Citation Nr: 0730269	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-37 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for the cause of the veteran's death, and if so, 
whether entitlement to service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 and 
September 1968.  The veteran died in March 1999 and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.

In her VA Form 9 in July 2000, the Board notes that the 
appellant requested a hearing before the Board in Washington, 
D.C.  However, since the appellant filed an untimely appeal 
regarding that rating action and specifically checked the box 
"No" for a Board hearing in her October 2004 VA Form 9, the 
basis of the Board's jurisdiction in this matter, at this 
time, the Board considers her request withdrawn.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).  Consequently, the 
issue of whether a VA Form 9 was timely filed in July 2000 is 
not before the Board at this time as this issue was not 
appealed to the Board.


FINDINGS OF FACT

1.  An unappealed January 2002 rating decision denied service 
connection for the cause of the veteran's death.

2.  The evidence received since the January 2002 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The veteran's death certificate shows that he died in 
March 1999 and lists cardiorespiratory arrest as the 
immediate cause of death due to or as a consequence of 
hepatic failure, hepatoma, and hepatitis C.

4.  At the time of his death, the veteran established service 
connection for a left inguinal herniorrhaphy.  

5.    There is no relationship between the cause of the 
veteran's death and his period of service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  The unappealed January 2002 rating decision that denied 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

2.  The evidence presented since the January 2002 rating 
decision is new and material, and the claim of entitlement to 
service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R.  
§ 3.156 (2006). 

3.   Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1151, 1310 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the 
veteran's death on the basis that he contracted hepatitis C 
during active service.  However, the Board must first 
determine whether new and material evidence has been 
submitted to reopen his claim since an unappealed rating 
decision dated in January 2002.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  For the reasons set forth 
below, the Board finds that the evidence submitted is 
sufficient to reopen the claim.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A.  § 1110; 38 C.F.R. 
§ 3.303(a).  

VA considers the veteran's death a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c).

In this case, the RO initially denied service connection for 
the cause of the veteran's death in an April 1999 rating 
decision.  The medical evidence at that time was the 
veteran's service medical records from 1964 to 1968, a 
hospital report from VAMC Syracuse in October 1968, and his 
death certificate.  The RO explained that these records make 
no reference to any liver disease or any type of hepatitis in 
service or at the VAMC in Syracuse in October 1968.

Based on the foregoing, the April 1999 rating decision denied 
service connection for the cause of the veteran's death on 
the basis that the medical evidence failed to link service to 
any of the listed conditions on his certificate of death.  VA 
notified the appellant of the April 1999 rating decision and 
of her appellate rights in a letter dated in May 1999.  After 
this decision, the appellant submitted additional records to 
the RO from Lourdes Hospital detailing the veteran's death.  
The RO considered the new evidence and issued another rating 
decision in May 1999 denying service connection for the cause 
of the veteran's death on the same bases.  VA notified the 
appellant of the May 1999 decision and of her appellate 
rights in a letter later that month.  The appellant also 
submitted medical records from VAMC Syracuse from January 
through February 1999 and a statement in support of her claim 
in May 1999.  

The RO considered the new evidence in a June 1999 rating 
decision and denied service connection noting no link between 
service and the veteran's cause of death, no history of blood 
transfusions, and no evidence of exposure to hepatitis C in 
service.  However, the appellant did not seek appellate 
review within one year of notification.  Therefore, the June 
1999 rating decision is final and not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see 
also 38 C.F.R. §§ 20.302, 20.1103.

In October 1999, the veteran submitted a notice of 
disagreement.  In November 1999, the RO issued a statement of 
the case denying service connection for the cause of the 
veteran's death.  The veteran submitted a VA Form 9 in July 
2000.  The appellant had one year from the date of the latest 
notification of denial her claim (June 29, 1999) or 60 days 
from the date of the statement of the case (November 3, 
1999).  Hence, the veteran had until June 29, 2000 to file 
her substantive appeal (VA Form 9); and as such, the appeal 
is untimely.  

In April 2001, the appellant's representative disagreed with 
the RO's decision that her VA Form 9 was untimely filed.  In 
May 2001, the RO considered the representative's arguments in 
a statement of the case but denied that the VA Form 9 was 
timely filed.  

In January 2002, the RO considered the appellant's claim 
under the Veterans Claims Assistance Act of 2000 (VCAA) and 
denied the claim since there is no evidence that service 
either caused or contributed to the veteran's death.  The RO 
notified the veteran of this decision in January 2002.  The 
appellant appealed by submitting a notice of disagreement in 
February 2002.  The RO issued a statement of the case in 
September 2002 which again denied this claim.  However, the 
appellant did not seek appellate review within one year of 
notification.  Therefore, the January 2002 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

In January 2003, the appellant attempted to reopen her claim 
based on new and material evidence.  Under VA law and 
regulations, if the veteran presents or secures new and 
material evidence, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When reopening an appellant's claim, the Board performs a 
two-step analysis. 

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all the evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winter v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
January 2002 rating decision.  Since that decision, the 
veteran submitted service personnel records showing the 
veteran participated in combat operations in Vietnam and a 
letter from the Department of the Navy dated in February 2004 
indicating that the veteran received a Combat Action Ribbon.  

Thus, the Board finds that these records are "new" as they 
did not exist at the time of the January 2002 rating 
decision.  These records also are material as they 
demonstrate for the first time the possibility of exposure to 
blood by participating in combat with the enemy.  The 
evidence submitted does raise a reasonable possibility of 
substantiating the claim.  Accordingly, the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death is reopened.

Once VA receives new and material evidence with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 247 (1999).

Having determined that the veteran's claim is reopened, the 
Board must next determine if it will be prejudicial to him if 
the Board addresses the merits of the claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In that regard, the Board has 
reviewed the letters sent to the veteran by the RO, the three 
statements of the case (SOC) and the arguments made by the 
appellant in support of her claim.  The Board concludes that 
based on the fact that the RO decided the claim after various 
submissions of new evidence by the appellant and the letters 
sent to the appellant by the RO that she has had the 
opportunity to submit evidence, argument, and testimony on 
the merits of the claim of service connection.

The Board must now review the evidence of record in its 
entirety to determine whether a relationship exists between 
the veteran's cause of death and service.  The appellant 
maintains that the veteran's exposure to blood while 
participating in combat is a risk factor for his contraction 
of hepatitis C, which progressed during his lifetime and 
eventually contributed to his death.   

In this case, the veteran died in March 1999.  The 
certificate of death lists cardiorespiratory arrest as the 
immediate cause of death due to or as a consequence of 
hepatic failure, hepatoma, and hepatitis C.  It also notes 
other significant conditions that contributed to death 
including massive varicular bleed.     

However, the veteran's service medical records make no 
reference to any liver disease or any hepatitis condition in 
service or immediately after service when he received 
treatment at the Syracuse VAMC in October 1968.  Hence, the 
veteran's service medical records provide evidence against 
this claim.

Private and VA outpatient treatment records also fail to 
support the appellant's claim and provide more evidence 
against the claim.  VA outpatient treatment records in 
January 1999, about a month and a half before his death, 
provide the first medical evidence of higher liver function 
tests and a diagnosis of hepatitis C.  However, the final 
report from Lourdes Hospital and the report of the veteran's 
hospitalization at the VAMC in Syracuse are negative for any 
relationship between the conditions resulting in the 
veteran's death and service or any indication of a disorder 
related to service.  The VAMC summary also notes a remote 
history of intravenous drug use and a remote history of blood 
transfusions.  Nevertheless, neither his service medical 
records nor his outpatient treatment records make any 
reference to blood transfusions.  Hence, the veteran's post-
service medical record, as a whole, provides evidence against 
this claim.

Although the veteran's exposure to combat is a risk factor 
for hepatitis, the veteran's service medical records and 
outpatient treatment records provide evidence against this 
claim.  Specifically, the veteran's service medical records 
provide no evidence that the veteran contracted hepatitis C 
while participating in combat operations in Vietnam.  Indeed, 
post-service medical records show evidence against this claim 
by noting exposure to intravenous drugs, a risk factor for 
hepatitis C.  

Simply stated, the service and post-service medical record 
outweigh the contention that exposure to blood during service 
caused the disorder that lead to the veteran's death, even if 
the veteran was exposed to blood during service.  The post-
service medical record provides particularly strong evidence 
against this claim.  

In addition, the Board notes that the veteran's service-
connected left inguinal herniorrhaphy bears no relationship 
to his cause of death.

With respect to the appellant's own contentions, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, service connection for the cause of the veteran's 
death is not a condition capable of lay diagnosis in this 
case.  See Espiritu and Woelhaert v. Nicholson, No. 05-2302 
(U.S. Vet. App. August 24, 2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband 
but may not go beyond the factual evidence presented in this 
claim to provide a favorable determination.  Accordingly, VA 
must deny the appeal.

The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters by the RO in March 2001, 
September 2001, and February 2003 (1) informed the appellant 
about the information and evidence not of record that is 
necessary to substantiate her claim; (2) informed her about 
the information and evidence that VA will seek to provide; 
(3) informed her about the information and evidence she is 
expected to provide; and (4) requested her to provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  In light of the fact that the Board has 
determined that new and material evidence has been received 
to reopen the claim, no further discussion of this facet of 
the requisite notice is necessary.

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the appellant over the 
course of this appeal, the appellant clearly has actual 
knowledge of the evidence she is required to submit in this 
case; and (2) in this case, based on the appellant's 
contentions and the communications provided to the appellant 
by the VA over the course of this appeal, she is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant.  However, none of the 
medical records provides any support for the appellant's 
claim that the veteran contracted hepatitis C in service.  
Indeed, the veteran's post-service medical record provides 
evidence against this claim by noting a plausible alternative 
source of contraction.  

The Board notes that no medical opinion has been obtained 
with respect to the appellant's claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination or obtain a medical opinion when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

Simply stated, the standards of McLendon are not met in this 
case.  As service and post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a medical 
opinion to be obtained.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, to that extent only, the appeal is 
granted.

Entitlement to service connection for the cause of the 
veteran's death is denied.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


